Exhibit 12 The Toronto-Dominion Bank and Subsidiaries Ratio of Earnings to Fixed Charges IFRS Canadian GAAP Six months ended April 30, 2014 Year ended October 31, Year ended October 31, Year ended October 31, Year ended October 31, Year ended October 31, (Canadian dollars in millions) Excluding Interest on Deposits Net Income before income taxes Less: Income/(loss) from equity investees Fixed Charges: Interest expense (excl. Deposits) Estimated interest within rental expense 98 59 Total fixed charges Earnings Ratio of earnings to fixed charges Including Interest on Deposits Net Income before income taxes Less: Income/(loss) from equity investees Fixed Charges: Interest expense (incl. Deposits) Estimated interest within rental expense 98 59 Total fixed charges Earnings Ratio of earnings to fixed charges
